Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8 and 10-16 are pending.  Claim 9 has been canceled.  Note that, Applicant’s response filed September 25, 2020, has been entered.    
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 7, 2020.
Objections/Rejections Withdrawn
The following objections/rejections as set forth in the Office action mailed 3/9/20 have been withdrawn:
The objection to claims 1 and 13 due to minor informalities has been withdrawn. 
The rejection of claims 1-8, 11, and 12 under 35 U.S.C. 103 as being unpatentable over WO2015/181789 in view of Elder et al (US 2017/0304173); and Purcell (US 2015/0005266) and Osborne (US 2017/0172886), has been withdrawn.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/181789 in view of Elder et al (US 2017/0304173); Perron et al (US 2002/0183217); and Purcell (US 2015/0005266) and Osborne (US 2017/0172886).
‘789 teaches a foaming cleanser composition containing a surfactant system containing at least one N-(C6-C30)acyl-amino based surfactant and at least one amphoteric surfactant chosen from betaines or C8-C20alkyl betaines, etc., and at least one non associative crosslinked copolymer of acrylic acid and/or methacrylic acid.  See page 2, lines 1-10.  The cleaning composition may be used in the field of makeup removal and cleansing of facial or bodily skin, the hair, including the scalp.  See pages 2, lines 25-32.  Suitable amphoteric surfactants include cocobetaine, etc., and is used in amounts from 0.1 to 6% by weight.  See page 9, lines 1-30.  Additional surfactants may be used in the compositions such as anionic surfactants including N-cocoyl-N-methyltaurate, etc.  See pages 15-17.  Fillers may be used such as kaolin, etc., in amounts from 1 to 20% by weight.  Additionally, a triglyceride oil may be used which provides moisturizing or emollient effect after washing the skin, in amounts from 0.1 to 30% by weight.  Additives may be used in the compositions such as thickening or dispersing polymers, conditioning agents, etc., wherein the amount various additives may be used in amounts from 0.01% to 20% of active material of the total weight of the composition.  See pages 34-38.
‘789 do not teach the use of salicylic acid, ammonium polyacryloyldimethyl taurate, an alkyl lactate, or a composition containing a taurate surfactant, salicylic acid, kaolin, a betaine surfactant, an emollient, an alkyl lactate, and the other requisite components of the composition in the specific amounts as recited by the instant claims.   

Purcell teaches a topical formulation adapted for treatment of a skin condition comprising at least retinoid; and salicyclic acid or an ester, amide, salt, or solvate thereof.  See Abstract.  Salicylic acid is the key active ingredient in many skin-care products for the treatment of acne, psoriasis, etc.  See paras. 46-48.  
Osborne personal care compositions comprising a dipeptide and methods of using such compositions to treat the condition of keratinous tissues.  See Abstract.  The compositions can comprise one or more suitable desired optional components such as active or inactive ingredients.  See para. 56.  Salicylic acid may be used in the composition in amounts from about 0.0001% to about 25%.  See para. 92-93.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use sodium methyl cocoyl taurate in the specific amounts as recited by the instant claims in the composition taught by ‘789, with a reasonable expectation of success, because Elder et al teach the use of sodium methyl cocoyl taurate as an anionic surfactant in the specific amounts as recited by the instant 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use ammonium polyacryloyldimethyl taurate in the composition taught by ‘789, with a reasonable expectation of success, because Elder et al teach the use of ammonium polyacryloyldimethyl taurate as a thickening agent in a similar composition and further, thickening agents in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use salicylic acid in the composition taught by ‘789, with a reasonable expectation of success, because Purcell and Osborne teach that the use of salicylic acid in the specific amounts as recited by the instance claims in a similar composition provide skin care benefits such treatment of acne, psoriasis, etc., and further, ‘789 teaches the use of various additional ingredients and such skin care benefits would be desirable in the compositions taught by ‘789. 
Perron et al teach detergent cosmetic compositions containing, in a cosmetically acceptable medium, at least one anionic surfactant, and at least one insoluble conditioning agent.  The compositions are used, for example, in washing and/or conditioning a keratinous material such as hair and/the skin.  See Abstract.  Suitable skin and/or hair conditioning agents include C12-C15 alkyl lactate, etc., in amounts from 0.001% to 20% by weight.  See paras. 83-87.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a C12-C15 alkyl lactate in the composition taught by ‘789, with a reasonable expectation of success, because Perron et al teach 
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a taurate surfactant, salicylic acid, kaolin, an alkyl lactate, a betaine surfactant, an emollient, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of ‘789 in view of Elder et al; and Purcell and Osborne suggest a composition containing a taurate surfactant, salicylic acid, kaolin, an alkyl lactate, a betaine surfactant, an emollient, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using WO2015/181789 in view of Elder et al (US 2017/0304173); Perron et al (US 2002/0183217); and Purcell (US 2015/0005266) and Osborne (US 2017/0172886), Applicant states that the rejection should be withdrawn because the combination of references does not lead one to recreate what is claimed.  Additionally, Applicant states that the teachings of Perron et al do not remedy the shortcomings of ‘789 since Perron et al do not describe a taurate surfactant nor is there any reason to incorporate a taurate surfactant into the detergent cosmetic composition described by Perron et al.  
In response, note that, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives).  
For example, ‘798 clearly teaches that surfactants may be used in the compositions including cocobetaine and N-cocoyl-N-methyltaurate which are the same 
The Examner asserts that one of ordinary skill in the art clearly would have been motivated to use sodium methyl cocoyl taurate in the specific amounts as recited by the instant claims in the composition taught by ‘789, with a reasonable expectation of success, because Elder et al teach the use of sodium methyl cocoyl taurate as an anionic surfactant in the specific amounts as recited by the instant claims in a similar composition and further, ‘789 teaches the use of sodium methyl cocoyl taurate in general.  Additionally, the Examiner asserts that one or ordinary skill in the art clearly would have been motivated to use ammonium polyacryloyldimethyl taurate in the composition taught by ‘789, with a reasonable expectation of success, because Elder et al teach the use of ammonium polyacryloyldimethyl taurate as a thickening agent in a similar composition and further, thickening agents in general.  Also, the Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use salicylic acid in the composition taught by ‘789, with a reasonable expectation of 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/February 2, 2021